Mabky, J.:
Fraud, accident and mistake are principal grounds upon which courts of equity act in granting relief against legal proceedings, and in relieving parties against judgments at law. The party asking relief in a court of equity in such cases must show that he could not avail himself of such defense at law; or, if such defense could have been made there, he was deprived of an opportunity of presenting the same, without fault on his part, by the fraud or circumvention of the oppo-. *555site party. Chief-Justice Marshal formulates ' the-rules as follows: “It may safely be said that any fact' which clearly proves it to be against conscience to execute a judgment, and of which the injured party could not have availed himself in a court of law; or of' which he might have availed himself at law, but was* prevented by fraud or accident unmixed with any fault or negligence in himself, or his agents, will justify an application toa court of chancery,” Marine-Insurance Co. vs. Hodgson, 7 Cranch, 332. This is* the general rule, and it is essential for the complaining party in equity, where he relies upon matters of' which he could- have availed himself at law, to show the court that he has not been guilty of laches, and. that .he has been deprived of an opportunity of asserting his rights or making his defense at law through some accident, fraud or mistake hot attributable to-himself, as he had no right to ask a court of equity to relieve him from his own culpable negligence. Owens. vs. Ramstead, 22 Ill., 161; C. & St. L. R. R. Co. vs. Holbrook, 92 Ill., 297; Barber vs. Rukeyser, 39 Wis., 590; C. & F. R. R. Co. vs. Titus, 27 N. J. (Eq.), 102; Floyd vs. Jayne, 6 Johns. Chy., 479; Shepard vs. Akers, 3 Tenn. Chy., 215; Dibble vs. Truluck, 12; Fla., 185; Budd vs. Long,, 13 Fla., 288; Finegan vs. Mayor, 18 Fla., 127; Thornton vs. Campbell’s, Executor, 6 Fla., 546. An application of this rule to the allegations of the bill before us, the. essential features, of, which are set.out in the foregoing statement, will suf*556¿fice to dispose of this case. The facts alleged in the bill, if true, and had they been relied upon under proper plea in the ejectment suit, would have availed the defendants therein as a complete defense. As appears from the bill, an opportunity was given to make this defense, as a summons in said suit was regularly issued and properly served upon the defendants. In C. & St. L. R. R. Co. vs. Holbrook, supra, it was Reid that “where a party has been regularly served with process and neglects to appear and defend, and suffers judgment to be taken by default, and has not been prevented from making a defense by fraud or accident, unmixed with negligence on his part, a court of - equity will not afford him any relief against the judgment, though it may be unjust.
Although it is repeatedly alleged in the bill that the respondent, John Jackson, with a fraudulent design, •and in futherance of a fraudulent scheme on his part to* deprive complainant, Cordelia Hoey, of her lot of land, purchased a tax title to the same and resorted to the legal proceeding of ejectment to get possession thereof, yet there is nothing alleged to show that Jackson or his agents fraudulently prevented her, or her husband and tenant, from making any and all proper defense to the suit when instituted. In order to maintain a standing in a court of equity she must Rave been prevented from making her defense by fraud, accident or mistake, unmixed with negligence on her part. It does not appear that Jackson did *557anything to prevent her from going to court, or undertook in any way to mislead or deceive, her in reference-to making her defense.
The allegations in reference to the failure of the attorney, to appear for defendants in the ejectment suit, are insufficient. In the first place, such a failure is in no way attributable to Jackson, and at most would be-the neglect of their own agent. Shepard vs. Akers, supra. But it'does not appear that any attorney was. consulted after suit was' instituted, and the mere fact that copy of summons was sent to the attorney who - had previously been consulte I, does not show sufficient-diligence. It is not even alleged that the attorney received the copy of summons, or knew that the suit had been instituted.
The allegations of the bill fail to show, we think, any sufficient reason in law why complainants did not. make their defense at law, and- for this reason, without examining the other objections made to the bill, we think the court was correct in dismissing the same. The decree of the Circuit C.'o-urt is. therefore affirmed,, and it is so ordered.